ON MOTION FOR REHEARING.
BEAUCHAMP, Judge.
The State filed a motion for rehearing in this case in which the contention is made that it is not necessary to allege that one of the two prior offenses was committed after the conviction in the other in order to comply with Article 63 of the Penal Code. This is a contention that the court has been in error in all of the cases cited in the original opinion. We can not sustain the contention.
In view of the status of this case in which we find an indictment with twenty-seven counts, it is considered appropriate to say that the indictment is without fault in alleging the offense for which the party was tried and also alleging one prior conviction for a similar offense. Trial may be had under it and proof admitted of a former conviction for the purpose of enhancing the penalty but it will not sustain a life sentence.
The State’s motion for rehearing is overruled.